OFFICE     OF    THE    ATTORNEY     GENERAL    OF   TEkAS
                                        AUSTIN    , u.




Banoreblr     Ckorur        PI i!udOon




                rour    letter       of



                                                            lnion oa the

                                                           11OWingfaotr

                                                 rol  ii1.d  in thr oitl
                                                 t alleging an 0rrei36r
                                                 atlng the tratfio law8
                                              &ant was aooured of ‘Drlt-
                                             f orerwldth* wbioh arosy
                                             f Stamford,    Texar.     The
                                   t o? that  altf   took jurlrdlotlon
                                   lnr, I lu~poso, comumnrarat~o with

                             4 law I have
                                   been unable to find that
                     ght oa the juriedlction   of the corpea-
      tloi   aourt of titmford, Toxaa, In thir matter are
      Artlcler   61 (7)) 6t and 64 Revised   Crlmlaal Statutes
      (P. C.) 1925.
             “2 interpret   Art. 61 to man thst the corpora-
      tion court hse jurlodlotlon     altho.dgh I an uaadvlsad
      tl8 to the ordlnanoar   or the city, bacause I feel and
      know t!xat such olty hrrr ad ordbrnoo     qorerninp  traf-
      wt.*
                                                                                           708   ,’




       ft I8 not.6 that you ltatr la your latter   that “tha da-
;$nz    was lo a ua ed
                     or driring a truok with a load oi overwldth
          a in the aorporato   llaltr oi Btutord, Toxa8.a      h-or
          8, ror the purpoaoof thlr opioioa,    we l88um8 that     the
Wradant  war ah&rgea with aa ofirnrr                unurr   hatloo      b 0r Artlola
81%; Vornon’a AMotated   Pan81 COO@.
        Sootion   9b of      Artialr     017a, Voflloa*8 Annatatod haal            Cod.,
proridea I

               ‘Any poraoa violabin       any at the pro*i8lon8
        of thla Aot aball be guilty       oi 8 niadomanor  and
        upon conviction    thrraof  shall    k paniahwl by 8
        iin* not lxo4odin~     Tlftt (460.00) Dellara for tb
        r lr a t o ftma e,    a nd b y l    tlnr   ot not   rxorodlng       ‘IWO
        flundrod (~800.00)   Dollera    for the rroond ofion80,
        or not lr a wlln~   Iho Kundrrd (hOOrOO) Dollara
        or inpriroaamt in tha aouaty jail not to rrorrd
        rixty bay8 (60) or by both       ruoh iin0 ana imprlaon-
        IwIlt- fk ihe Qisoroti6n oi the oourt Sar la o h     aub-
        requoat oirraae    thereafter.’

      Artlola 63,        Voraonfa Annotated          Cod0   0r   Criminal     R008dure,
 Pw1d.8 I


                “Thr oorgoratloa      oourt in eaoh laoorporatrd
        city,   town or village      of thlr Stat0      ahall hhrr jurla-
        dlctioa    within    thr oorporatr     limit@ la all atiminal
        oa8oa lrlrin(: uadrr thr ordinaaor of luoh o ity,              to wn
        or village,      and rhall   hat* oonourrent      jurI8d1otlon
       .with any juatior oi the pas00 in any praolnot in which
        arid oity, town or rillnge           ir situsteb la all criminal
        casea arising      under the arlalnal        law8 oi thla State,
        and whloh punlahmant I@ by fine only, and wharr the
        ma r h u m o f luah fine may not lxoaed Two Kuadred
        ($200.00)     Eollarr    and arlelnu     within ruoh oorporstr
        liUiit8."

        The fotagoln.g       8tatUte      lrprsraly   give8 oorporatlon    COUrt8 au-
                                       to try 0irrb908 lrlaine    0~8 0r rlolation8
                                       and alaa to try 0rr0n808 rrlaln& andor tba
                                        &at*,   within the limit8    prororibod.    (h.
                                                                                              709
wyvI~y~~    vovrgo      r,    nua8on,    p4pr   3




Tu. aura, vol. lm, page 397 Taylor County v* Janir,                                  809 9.
W. 406 and thr authorIt   01tad theroln).

       St   I8 8tat.d        in Tu,     Jar.,   Vol.         18,   pago 8978

                Wndor        the arprndst8at
                                           to          tlw     tbartltutioa gI+-
       tn&  tha  &girlatU.r8    powor           to
                                           rrtaburh     ruoh             other
       OOUrt8   48 it Ur     deam lk804884rt   a&  PrIIOribe                   th@
       jurI8dIotion 8ad orgaairation thereooi,and to ooa-
       fora    th  juri8diOtiO8 Oi the  dirttiot   and other ia-
       r8?iOr OOurt8 th8rrtO th. La&i8lrtuM ha8 Q0W.r t0
       61~0 eorporatlon aour I8 jtuI8dIotion to try per8on8
       tOr OtfWl888 agalart    st1to llnl. In ~rO8OOUtiOa 0r
       OrrOn       Or thI8 Oh#NiOtW t&O QorpOratIOn OOtrrt8
       hN8 jarl8di8tIoa OOLlOUrr0nt1~with w          jU8tiOr Oi
       the poaoo and la any prroinat in rblah tho       oltl  18
       situated in all Oa888 where thr       pIMi8tWclt 18 by fin8
       Oalf and where the maxiaum iin8 dO88 aot oxooeQ 'ho
       Hufldrrrd  DO11sr8 ii the offsno. ha8 been aonvalttrd
       wIthin thr Oity 1Imit8) but the oourt8 may not br
       glroa jurI8diatIoa to try oird8aaaaOr OmtI8r8 pun-
       Irbable b7 iaprl8onment, at 14a8t ia olti48 opwat-
       ia6 UdOr hOnU rUlQ ~rOVI8iOa8 Of thr COll8tItUtIOlL;
       aor aal they b8 01Oth86 rith 8Xel~8lvr       ~~184lotIoa
       over lnfraotioa 0r Stat0 tiwr to th o la lu81 0~      0r
        &8tior    OoUrt8 or oth0r OOUt8    oroateb bl tlloCon-
       8tltutIoa.”


       IllV18W Or thr tOrOgOblg, YOU ar. m8pOOtrUnJ     adVt86d that
tho ootporatlon oourt 0r Stamford, Tua8, ha8 jurlrdlatlon        to try
  3t8oa8 charged with Orm888     artring under Seotloa 3 0r irrtfale
  c7a, Vernon*8 Aanotatad Pana Cod., protldrd It I8 the fIr8t or
 eeoond offense. The oorporatioa    oourt would not hare jurirdiotioa
,to try a person oharg4U with th8 third or mor8 OrrenBO8 u+er         the
 statutB, Or 44 8Ub8OqU8At OmJJ84 th~r.aitU.        "

                                                                    Your8   very   truly